DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/28/2022 has been entered.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Status of Claims
This office action is in response to “Claims filed on 10/20/2021”.  Applicant’s amendments of claim 1; cancellation of claims 2, 3, 9 and 11 with the same reply have been entered by the Examiner.  Upon entry of the amendments, claims 1, 4-8, 10 are pending wherein claim 1 is independent.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Note applicable to all claims being rejected in this Office action: Examiner notes that the limitations "on", "layer", "adjacent" “edge” “facing” “extend” “area” “over” “embed” “cover” are being interpreted broadly in accordance with MPEP. Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification. The claim presently disclose a structural limitation (i.e. overlap, layer, portion, contact) that is taught by prior art of record, therefore, the limitation is considered met by the prior art of record. Additionally,
Merriam Webster dictionary defines the above limitations as “function word indicating close proximity, “one thickness lying over or under another’, “near by” “the plane where an object or area begins or ends”, “having the front oriented toward a specified direction or location” “to continue in a specified direction” “a part or section within a larger place” “above” “to attach” “to lay over” respectively. Further note the limitation “contact/connected” is being interpreted to include "direct contact (connection)" (no intermediate materials, elements or space and also “indirect contact (connection)” (intervening materials, elements or space present).

Claim(s) 1, 4-6, 8, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Tu et al (US 2018/0012919 A1 hereinafter Tu).
Regarding Claim 1, Tu discloses in Fig 8: A sensor package structure, comprising:
a substrate (1) having a first board surface and a second board surface that is opposite to the first board surface (See Fig 8);
a sensor chip (2) disposed on the first board surface of the substrate and electrically coupled to the substrate, wherein an upper surface of the sensor chip has a sensing region (211);
a light permeable layer (4) arranged above the sensor chip and including a top surface, a bottom surface, and a plurality of lateral surfaces connected to the top surface and the bottom surface (See Fig 8), wherein the top surface has a plurality of edges respectively connected to the lateral surfaces, and the bottom surface of the light permeable layer faces toward the sensing region of the sensor chip (2); and
a glue layer (53) formed on the first board surface of the substrate and fixing the light permeable layer, wherein a peripheral portion of the sensor chip is embedded in the glue layer (See Fig 8), the lateral surfaces of the light permeable layer are covered by the glue layer (Fig 8), and the top surface of the light permeable layer is exposed from the glue layer (See Fig 8), 
wherein the glue layer (53) includes a curved top surface being in a concave shape (See Fig 8) and having an inner top edge that is connected to the edges of the top surface of the light permeable layer, and the glue layer defines a plurality of first tangent planes and a plurality of second tangent planes, wherein the first tangent planes and the second tangent planes are tangent to the curved top surface and respectively pass through the edges of the top surface of the light permeable layer (4), wherein between any one of the first tangent planes and the adjacent one of the lateral surfaces, there exists a first angle, wherein between any one of the second tangent planes and the adjacent one of the lateral surfaces, there exists a second angle (see mark-up below), and wherein, any one of the first angle and the second angle is within a range from 40.8 degrees to 42.1 degrees, so that no cracks are formed on the light permeable layer after the sensor package structure goes through a thermal cycling test according to condition B of the Joint Electron Device Engineering Council (JEDEC) standard. [0041, 0049, 0054, 0063] (See mark-up below). 

    PNG
    media_image1.png
    403
    775
    media_image1.png
    Greyscale

Examiner notes that several tangents to the curved top surface of the glue layer can be drawn based on the contact point to the curved top surface of the glue layer so that the claimed first angle and second angle can be formed between 40.8 degrees to 42.1 degrees. Furthermore, one of ordinary skilled in the art would find it obvious that the first and the second angles formed between the lateral and top surfaces of the light permeable layer and the tangent planes to the curved top surface of the glue layer can be varied by varying the profile of the glue layer by selecting the appropriate materials, viscosity of the materials and the cure temperature of the glue layer. Each of the resulting angles can be put through thermal cycling testing and one of ordinary skill in the art could arrive at the angle that offers no cracking defects and the best light path for the sensor device. Accordingly, the claim is obvious without showing that the claimed range(s) achieve unexpected results relative to the prior art range. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious). Therefore, one of ordinary skill in the art at the time of the invention would recognize that it would be obvious to optimize “the claimed angle values” as a "result effective variable”, and arrive at the recited limitation.
Examiner notes that the light permeable layer (4: is a glass plate [0022] which is the same material for the light permeable layer 4 disclosed by Applicant in [0046] and hence would behave in a same manner during reliability testing) after the sensor package structure goes through a thermal cycling test according to condition B of the Joint Electron Device Engineering Council (JEDEC) standard" is directed to a function or operational characteristic of the claimed sensor device.
Please note that each and every limitation of the claims of the present application has been fully considered by the examiner (A consideration of a limitation does not necessarily mean that the limitation has been given patentable weight.). When a claim is fully considered, all limitations of the claim are checked to see if they are directed to function, property or characteristic of the apparatus.  If they are directed to function, property or characteristic of the apparatus and "the examiner provides a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flow from the teachings of the applied prior art" (quoting Ex Parte Levy, 17 USPQ2s 1461, 1464 (Bd. Pat. App. & Inter. 1990 under Section 2112.IV of the MPEP), then the burden of proof is shifted to the Applicant to show that the apparatus taught by the prior art reference cannot function or does not have the property or characteristic as recited.
According to Section 2114 of the MPEP, "While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429,1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original)".  
Moreover, according to Section 2112.III of the MPEP, "Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103, expressed as a 102/103 rejection. “There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C. 103 and for anticipation under 35 U.S.C. 102.” In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). This same rationale should also apply to product, apparatus, and process claims claimed in terms of function, property or characteristic. Therefore, a 35 U.S.C. 102/103 rejection is appropriate for these types of claims as well as for composition claims {underplaned for emphasis}."  

Regarding Claim 4, Tu discloses in Fig 8: The sensor package structure according to claim 1, wherein the glue layer includes: 
a supporting body (52) sandwiched between the upper surface of the sensor chip (2) and the bottom surface of the light permeable layer (4), wherein the supporting body surrounds the sensing region, so that the upper surface of the sensor chip, the bottom surface of the light permeable layer, and the supporting layer jointly define an enclosed space (See Fig 8), and wherein the sensing region (211) is arranged in the enclosed space; and 
a package body (54) covering the lateral surfaces of the light permeable layer and including the curved top surface (of the glue layer 53), wherein the sensor chip and the supporting body are embedded in the package body (See Fig 8) [0063].

Regarding Claim 5, Tu discloses in Fig 8: The sensor package structure according to claim 4, wherein the substrate includes a plurality of first pads (111 in Fig 6/Fig3) disposed on the first board surface, and the sensor chip includes a plurality of second pads (See Fig 3 for a top view showing pads on the chip 2) disposed on the upper surface and arranged around the sensing region, and wherein the sensor package structure includes a plurality of metal wires (3), terminals at one end of the metal wires are connected to the first pads, terminals at another end of the metal wires are connected to the second pads (See Fig 3 and 8 ), and each of the metal wires is at least partially embedded in the package body (See Fig 8: the resin 54 encapsulates the glue layer 53 which embeds the metal wires 3 and hence the package body in a top view embeds (interpreted broadly as seen in the note above to mean “attach”) the metal wires [0039].

Regarding Claim 6, Tu discloses in Fig 8: The sensor package structure according to claim 5, wherein the second pads (pads on the die 2) are embedded in the supporting body (52), and a part of each of the metal wires is embedded in the supporting body (See Fig 8).

Regarding Claim 8, Tu discloses in Fig 8: The sensor package structure according to claim 4, wherein the package body (54) is a solidified liquid compound (mold compound which is deposited and cured as known to one of ordinary skilled in the art) [0063].


Regarding Claim 10, Tu discloses in Fig 8: The sensor package structure according to claim 1, wherein the top surface of the light permeable layer (4) is perpendicularly connected to each of the lateral surfaces (see Fig 8).

Claim(s) 1, 4-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (US 2015/0011038 A1 hereinafter Huang).
Regarding Claim 1, Huang discloses in Fig 3: A sensor package structure, comprising:
a substrate (10) having a first board surface and a second board surface that is opposite to the first board surface (See Fig 3);
a sensor chip (20) disposed on the first board surface of the substrate and electrically coupled to the substrate, wherein an upper surface of the sensor chip has a sensing region (21);
a light permeable layer (30) arranged above the sensor chip and including a top surface, a bottom surface, and a plurality of lateral surfaces connected to the top surface and the bottom surface (See Fig 3), wherein the top surface has a plurality of edges respectively connected to the lateral surfaces, and the bottom surface of the light permeable layer faces toward the sensing region of the sensor chip (20); and
a glue layer (70) formed on the first board surface of the substrate and fixing the light permeable layer, wherein a peripheral portion of the sensor chip is embedded in the glue layer (See Fig 3), the lateral surfaces of the light permeable layer are covered by the glue layer (Fig 3), and the top surface of the light permeable layer is exposed from the glue layer (See Fig 3), 
wherein the glue layer (70) includes a curved top surface being in a concave shape (See Fig 8) and having an inner top edge that is connected (indirectly) to the edges of the top surface of the light permeable layer, and the glue layer defines a plurality of first tangent planes and a plurality of second tangent planes, wherein the first tangent planes and the second tangent planes are tangent to the curved top surface and respectively pass through the edges of the top surface of the light permeable layer (30), wherein between any one of the first tangent planes and the adjacent one of the lateral surfaces, there exists a first angle, wherein between any one of the second tangent planes and the adjacent one of the lateral surfaces, there exists a second angle (see mark-up below), and wherein, any one of the first angle and the second angle is within a range from 40.8 degrees to 42.1 degrees, so that no cracks are formed on the light permeable layer after the sensor package structure goes through a thermal cycling test according to condition B of the Joint Electron Device Engineering Council (JEDEC) standard.  [0023, 0031, 0032, 0033,0026]. 
Examiner notes that several tangents to the curved top surface of the glue layer can be drawn based on the contact point to the curved top surface of the glue layer so that the claimed first angle and second angle can be formed between 40.8 degrees to 42.1 degrees. Furthermore, one of ordinary skilled in the art would find it obvious that the first and the second angles formed between the lateral and top surfaces of the light permeable layer and the tangent planes to the curved top surface of the glue layer can be varied by varying the profile of the glue layer by selecting the appropriate materials, viscosity of the materials and the cure temperature of the glue layer. Each of the resulting angles can be put through thermal cycling testing and one of ordinary skill in the art could arrive at the angle that offers no defects and the best light path for the sensor device. Accordingly, the claim is obvious without showing that the claimed range(s) achieve unexpected results relative to the prior art range. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious). Therefore, one of ordinary skill in the art at the time of the invention would recognize that it would be obvious to optimize “the claimed angle values” as a "result effective variable”, and arrive at the recited limitation.
Examiner notes that the light permeable layer (4: is a glass plate [0022] which is the same material for the light permeable layer 4 disclosed by Applicant in [0046] and hence would behave in a same manner during reliability testing) after the sensor package structure goes through a thermal cycling test according to condition B of the Joint Electron Device Engineering Council (JEDEC) standard" is directed to a function or operational characteristic of the claimed sensor device.
Please note that each and every limitation of the claims of the present application has been fully considered by the examiner (A consideration of a limitation does not necessarily mean that the limitation has been given patentable weight.). When a claim is fully considered, all limitations of the claim are checked to see if they are directed to function, property or characteristic of the apparatus.  If they are directed to function, property or characteristic of the apparatus and "the examiner provides a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flow from the teachings of the applied prior art" (quoting Ex Parte Levy, 17 USPQ2s 1461, 1464 (Bd. Pat. App. & Inter. 1990 under Section 2112.IV of the MPEP), then the burden of proof is shifted to the Applicant to show that the apparatus taught by the prior art reference cannot function or does not have the property or characteristic as recited.
According to Section 2114 of the MPEP, "While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429,1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original)".  
Moreover, according to Section 2112.III of the MPEP, "Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103, expressed as a 102/103 rejection. “There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C. 103 and for anticipation under 35 U.S.C. 102.” In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). This same rationale should also apply to product, apparatus, and process claims claimed in terms of function, property or characteristic. Therefore, a 35 U.S.C. 102/103 rejection is appropriate for these types of claims as well as for composition claims {underplaned for emphasis}."  

Regarding Claim 4, Huang discloses in Fig 3: The sensor package structure according to claim 1, wherein the glue layer includes: 
a supporting body (40) sandwiched between the upper surface of the sensor chip (20)  and the bottom surface of the light permeable layer (30), wherein the supporting body surrounds the sensing region, so that the upper surface of the sensor chip, the bottom surface of the light permeable layer, and the supporting layer jointly define an enclosed space (See Fig 3), and wherein the sensing region (21) is arranged in the enclosed space; and 
a package body (80) covering the lateral surfaces of the light permeable layer and including the curved top surface (of the glue layer 70), wherein the sensor chip and the supporting body are embedded in the package body (See Fig 3) [0032, 0033].

Regarding Claim 5, Huang discloses in Fig 3: The sensor package structure according to claim 4, wherein the substrate includes a plurality of first pads (Fig 3 shows metal wires 60 connected to substrate 10 and one of ordinary skilled in the art understands that the metal wires are bonded to bond pads on a substrate surface) disposed on the first board surface, and the sensor chip includes a plurality of second pads (See Fig 3 – same explanation as for the substrate) disposed on the upper surface and arranged around the sensing region, and wherein the sensor package structure includes a plurality of metal wires (60), terminals (61)  at one end of the metal wires are connected to the first pads, terminals at another end of the metal wires are connected to the second pads (See Fig 3 , and each of the metal wires (60) is at least partially embedded in the package body (in top view) [0030].

Regarding Claim 7, Huang discloses in Fig 3: The sensor package structure according to claim 5, wherein the second pads (on die 20) are arranged outside of the supporting body (40), and each of the metal wires (60) is entirely embedded in the package body (in a top view) [0030].
Response to Arguments
Applicant's arguments filed 2/28/2022 have been fully considered but they are not persuasive. With regards to claim 1 and it’s dependents, Applicant argues in page 7 para 002 that “Moreover, the paragraph [0004] of the present application discloses “for the conventional sensor package structure, it is never considered the issue that as the volume size of the package body is too large, the glass layer may easily crack due to thermal expansion and contraction during a temperature cycling test”. In other words, the above crack issue of the conventional sensor package structure also exists in the Applicant’s prior patents (e.g., Tu and Huang).”.
In response, the Office respectfully disagrees and notes that the claim in question is a device claim and the references of Tu and Huang disclose all structural aspects as claimed. Since the light permeable layer as disclosed by the instant application and that disclosed by Tu and Huang is formed of glass, it would behave similarly in a thermal cycling test as the claimed light permeable layer. There is no teaching in Tu or Huang that there are cracks in the glass layer and paragraph 0004 of the instant application does not specifically refer to the Tu and Huang references but rather to a general conventional state of art. Examiner further notes that glass as a material can be made to have different optic and mechanical properties based on how it is manufactured. Thus, one of ordinary skilled in the art would understand that with routine experimentation, one could arrive at the glass material that performs as per the requirements of a particular application.
With regards to claim 1 and it’s dependents, Applicant argues in page 7 para 003 that “Specifically, the package body recited in Tu and Huang cannot exclude having an angle being within a range of 53.2 - 53.9 degrees or 62.2 - 69.9 degrees, so that the crack issue still exists in the conventional sensor package structure provided by Tu and Huang. In other words, the package body provided by Tu and Huang cannot effectively prevent at least one crack from occurring to the glass layer after the conventional sensor package structure went through a temperature cycling test in terms of the JEDEC B-condition.”
 In response, the Office respectfully disagrees and notes that as reasoned from well established legal precedent, it would have been an obvious matter of design choice bounded by well known manufacturing constraints and ascertainable by routine experimentation and optimization to choose the particular claimed angles because applicant has not disclosed that, in view of the applied prior art, the limitation(s) is/are for a particular unobvious purpose, produce(s) an unexpected result or is/are otherwise critical. For that matter, applicant has not disclosed that the particular claimed dimensional limitation(s) is/are for any purpose or produce(s) any result. Indeed, it has been held that optimization of parameters and range limitations is prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result or are otherwise critical. 
Firstly, the method of measuring the first and second angles i.e choosing a tangent to the curved surface of the glue layer can be arbitrarily chosen by one of ordinary skilled in the art to arrive at a claimed angle. Examiner notes that the first and second tangents to the top surface of the glue layer can be drawn/chosen based on the location of the contact point to the curved top surface of the glue layer. One of ordinary skilled in the art would find it obvious that the first tangent plane and the second tangent plane to the curved surface of the glue layer when extended would pass through the edge of the top surface of permeable layer. Additionally, the values of the first angle and the second angle defined between a lateral surface of the permeable layer and the tangent plane can again be determined based on which tangent plane is selected.
Secondly, one of ordinary skilled in the art could vary the first and second angle and arrive at the claimed workable range which yields no cracks in thermal cycling testing. The first and the second angles formed can be varied by varying the profile of the glue layer by selecting the appropriate materials, viscosity of the materials and the cure temperature of the glue layer. This profile will affect the light path for the sensor device and thus the angles would be considered a result effective variable. Accordingly, the claim is obvious without showing that the claimed range(s) achieve unexpected results relative to the prior art range. 
Accordingly, the claim is obvious without showing that the claimed range(s) achieve unexpected results relative to the prior art range. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious). Therefore, one of ordinary skill in the art at the time of the invention would recognize that it would be obvious to optimize “the claimed angle values” as a "result effective variable”, and arrive at the recited limitation.
Thirdly, based on Applicant’s disclosure in [0031], it is not obvious that the device with first and angles below 40.8 degrees or between 42.1 to 53.2 or above 69.9, will yield no cracks. Question in point for patentability is if one of ordinary skilled in the art would find it obvious to routinely vary the first and second angle and determine which angle provides for a robust device with no cracking after a thermal cycling test according to condition B of the Joint Electron Device Engineering Council (JEDEC) standard.
With regards to claim 1 and it’s dependents, Applicant argues in page 7 para 004 that “Accordingly, Tu and Huang fail to disclose, teach, or suggest the feature of “any one of the first angle and the second angle is within a range from 40.8 degrees to 42.1 degrees, so that no cracks are formed on the light permeable layer after the sensor package structure goes through a thermal cycling test according to condition B of the Joint Electron Device Engineering Council (JEDEC) standard” as recited in amended claim 1 of the present application.”.
In response, the Office respectfully disagrees and notes that the claim in question is a device claim and the references of Tu and Huang disclose all structural aspects as claimed. Since the light permeable layer as disclosed by the instant application and that disclosed by Tu and Huang is formed of glass, it would behave similarly in a thermal cycling test as the claimed light permeable layer. There is no teaching in Tu or Huang that there are cracks in the glass layer. Paragraph 0004 of the instant application does not specifically refer to the Tu and Huang references but rather to a general conventional state of art. Hence, Applicant’s statement that there will be cracking in Tu’s and Huang’s device is unfounded.
Therefore, for reasons cited above, the Examiner maintains that Tu and Huang render obvious the claimed invention.
Prior art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. It is suggested that Applicant refer to the PTO-892 form for additional relevant prior art that was found during the search process.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHATH YASMEEN whose telephone number is (571)270-7564.  The examiner can normally be reached on Mon-Fri 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NISHATH YASMEEN/Primary Examiner, Art Unit 2811